TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00465-CR



                                 The State of Texas, Appellant

                                                v.

                                     Dustin Doan, Appellee



            FROM THE COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY
    NO. 701,396, HONORABLE NANCY WRIGHT HOHENGARTEN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The State’s motion to dismiss its appeal is granted. See Tex. R. App. P. 42.2(a). The

appeal is dismissed.




                                             __________________________________________

                                             Jan P. Patterson, Justice

Before Justices Patterson, Waldrop and Henson

Dismissed on State’s Motion

Filed: September 26, 2008

Do Not Publish